Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 7-9, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fluck (GPU Histogram Computation) in view of Yang (US 20130038622 A1).
Regarding claim 1, Fluck teaches a computer-implemented method to create grayscale histograms of input images, comprising: in a graphics processing unit (GPU)- (Section 1): 
for each particular input patch of pixels of a set of input patches partitioning the input image (e.g. dividing the region into tiles- Section 2): in parallel for each particular 
Fluck fails to teach receiving an input image comprising an array of pixels, each pixel having a grayscale value from a range of N grayscale values.
In the same field of image editing, Yang teaches receiving an input image comprising an array of pixels, each pixel having a grayscale value from a range of N grayscale values (e.g. providing a first standard image where each pixel has the first-level grayscale value; displaying a first image by the electronic paper display corresponding to the first standard image; obtaining a first actual grayscale value of each pixel of the electronic paper display when the electronic paper display displays the first image; comparing the first-level grayscale value with the first actual grayscale value of each pixel to generate a first compensating matrix, wherein compensating elements in the first compensating matrix are arranged corresponding to the pixel array; providing standard images from a second standard image to an N-th standard image which respectively correspond to grayscale values from a second-level grayscale value to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fluck with the features of grayscale values as taught by Yang. The motivation would have been to compensate for uneven optical responses (para. 32).
Fluck as modified by Yang fails to teach formatting the color value at each pixel of the output image patch in OpenGL RBGA unsigned integral format as a base 256 number with "R" as a least significant place, and "A" as a most significant place.
Fluck teaches RBGA in Section 2. Applicant’s specification defines OpenGL RBGA and any range of grayscale as prior art. A=Max and R=0. (See para. 25-27). Also, this is an obvious range of values since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fluck as modified by Yang with the features of OpenGL RGBA as taught by the prior art. The 
Regarding claim 2, see the rejection of claim 1 above. Fluck as modified by Yang further teaches wherein combining the output image patches into a single composite output image comprises: for a hierarchical partition of the set of output image patches, wherein each hierarchical node has at least two children, summing, from the lowest level to the highest level, each nth pixel value (e.g. The ith texel of a local histogram is summed up with the ith texel of the three - in positive texture coordinate direction - adjacent tiles. This way, all n x n tiles of a domain are combined to a final histogram after log(n) passes (Fluck: Section 2).
Regarding claim 5, see the rejection of claim 1 above. Fluck as modified by Yang further teaches wherein "A" is formatted as a base 256 complement (e.g. Fluck teaches RBGA values in Section 2. Applicant’s specification defines OpenGL RBGA and any range of grayscale as prior art. A=Max and R=0. (See para. 25-27). Applicant’s specification fails to explicitly define a base 256 compliment other than a variable math function in Para. 35. Therefore, would be an obvious change in a value since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 
Regarding claim 7, see the rejection of claim 1 above. Fluck as modified by Yang further teach wherein counting the number of pixels, creating the corresponding output image patch and combining the output image patches into a single composite image is performed on the GPU using one or more fragment shaders (e.g. compute histograms in shader programs- Section 1).
Claim(s) 8-9, 12 and 14 recites similar limitations as claim(s) 1-2, 5 and 7 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1-2, 5 and 7 is/are incorporated herein. Furthermore, Yang teaches a computer readable medium (para. 34).
Claim(s) 15-16 recite(s) similar limitations as claim(s) 1-2 above, but in system form. Therefore, the same rationale used in regards to claim(s) 1-2 is/are incorporated herein. Furthermore, Yang teaches a system to carry out the invention (fig. 3).

Claim(s) 3, 6, 10, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fluck (GPU Histogram Computation) in view of Yang (US 20130038622 A1) as applied to claim 2 above, in view of Chong (US 20130044809 A1).
Regarding claim 3, see the rejection of claim 2 above. Fluck as modified by Yang fails to explicitly teach wherein each output image patch is a 16x16 pixel array and each parent other than the hierarch has four children.
In the same field of image editing, Chong teaches wherein each output image patch is a 16x16 pixel array (e.g. comprises a 16x16 block of pixel values- para. 84) and each parent other than the hierarch has four children (e.g. An LCU may be associated with a hierarchical quadtree data structure. In general, a quadtree data structure includes one node per CU, where a root node corresponds to the LCU. If a CU is split into four sub-CUs, the node corresponding to the CU includes a reference for each of four nodes that correspond to the sub-CUs- para. 36). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems edit images. Also, these are obvious variations of known tile sizes and node levels; assigning a number of pixels to a region and a hierarchical level is a simple selection of a value and would be obvious since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fluck as modified by Yang with the features of tile size and node levels as taught by Chong. The motivation would have been to improve the speed with which these filters may be applied (para. 8).
  Regarding claim 6, see the rejection of claim 1 above. Fluck as modified by Yang and Chong further teach wherein each output image patch is a 16x16 pixel array (Chong: para. 84). Also, this an obvious variationsof known tile sizes; assigning a number of pixels to a region is a simple selection of a value and would be obvious since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Claim(s) 10 and 13 recites similar limitations as claim(s) 3 and 6 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 3 and 6 is/are incorporated herein. Furthermore, Yang teaches a computer readable medium (para. 34).
Claim(s) 17 recite(s) similar limitations as claim(s) 3 above, but in system form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. Furthermore, Yang teaches a system to carry out the invention (fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613